DETAILED ACTION
Status of Claims
	Claims 1-5, 7-12 and 21 are pending.
	Claims 6 and 13-20 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All objections and rejections from the previous Office action are withdrawn in view of Applicant’s amendment. 

Election/Restrictions
This application is in condition for allowance except for the presence of claim 13 directed to invention non-elected without traverse.  Accordingly, claim 13 has been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



Please cancel claim 13. 

Allowable Subject Matter
Claims 1-5, 7-12 and 21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the combination of claim limitations of claim 1 are not disclosed in the prior art and any combination of the prior art would not render the claimed invention obvious.  In particular the combination of a metal coating device comprising…a roll in continuous contact with the sheet metal that moves in a vertical position, wherein the roll rotates around an axis of rotation perpendicular the ground…a carrier body…a coal system and a cooling chamber configured to flow a cooling liquid and provided at a region to which at least the current plate is connected to the carrier body and wherein the cooling chamber is fixed to the roll so that the cooling chamber rotates with the roll in the carrier body.  Separately, the combination of claim limitations of claim 21 are not disclosed in the prior art.  The prior art does not disclose “wherein the coal system comprises a joint sheet connected to the carrier body, a plurality of adjusting bolts extending from said joint sheet toward the carrier body and configured move toward or away from the carrier body by rotating, wherein each coal is in contact with one adjusting bolt of the carrier body on one side and on the other side in contact with the cooling chamber” in combination with the remaining claim limitations of claim 21.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.